UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MARGARITA GONZALEZ: m-X Case No. 2:18-cv-04415
Plaintiff,
~ against ~
TALON AIR INC. AND ADAM KATZ,
Defendants.
______ -" m ~__ _-_-X

 

DEFENDANTS’ INITIAL DISCLOSURES

Pursuant to Rule 26(a)(l) of The F ederal Rules of Civil Procedures, defendants Talon
Air, Inc. (“Talon Air”) and Adam Katz (collectively, “Defendants”), by their attorneys,
Westerman Ball Ederer Miller Zucker & Sharfstein, LLP, make the following Initial Disclosures
in the above-captioned matter.

Defendants reserve the right to revise, withdraw, and/or supplement these disclosures
By making these disclosures, Defendants do not represent that they are identifying every
document, tangible thing, or witness possibly relevant to this lawsuit. Further, Defendants make
the following disclosures without waiving, intentionally or otherwise, their right to object to the
production of any document or tangible thing on the basis of any privilege, the attorney work~
product doctrine, privacy, competency, relevancy, materiality, undue burden, or any other valid
objection Rather, Defendants have made a good faith effort to identify information subject to
the disclosure requirements of Fed. R. Civ. P. 26(a)(l). Finally, Defendants’ disclosures are
made expressly without waiving, inter alia: (l) the right to object to the use of any such
information for any purpose, in whole or in part, at any subsequent stage or proceeding in this or
any other action', and (2) the right to object on any and all grounds, at any time, to any other

discovery proceeding involving or relating to the subject matter of these disclosures

Subject to the foregoing, Defendants provide the following information:

A. INDIVIDUALS, WHOSE IDENTITIES ARE CURRENTLY KNOWN TO
DEFENDANTS, THAT ARE LIKELY TO HAVE DISCOVERABLE
INFORMATION THAT DEFENDANT MAY USE TO SUPPORTS THEIR
CLAIMS OR DEFENSES, UNLESS SOLELY FOR IMPEACHMENT

Below are the witnesses Defendants identify at this time. Defendants reserve their
right to supplement their disclosures

l.

3.

4.

Peter Cipriano

President and Chief Financia] Offlcer
Talon Air, Inc.

c/o Counsel for Defendants

I\/[r. Cipriano has knowledge about Plaintiffs’ job performance, duties, hours,
compensation, and termination He also has knowledge concerning Talon Air’s
Operations, policies, practices and procedures

Jason Dantonio

Supervisor

Talon Air, Inc.

c/o Counsel for Defendants

l\/Ir. Dantonio has knowledge about P]aintiffs’ job perfonnance, duties, hours,
compensation, and termination He also has knowledge concerning Talon Air’s
operations policies, practices and procedures

Plaintiff.

Any witnesses disclosed by the parties during the course of discovery.

B. NON-PRIVILEGED, DISCOVERABLE DOCUMENTS AND THINGS OF
WHICH DEFENDANT ARE CURRENTLY AWARE, WHICH ARE IN
THEIR POSSESSION, CUSTODY OR CONTROL, AND WHICH IT MAY
USE TO SUPPORT THEIR CLAIMS OR DEFENSES, UNLESS SOLELY
FOR IMPEACHMENT

l.
2.

L».)

.`~l.O\E-":*>‘

Plaintiff’s personnel files

Plaintiff’s compensation and time records

Policies and procedures including employee handbooks relating to, among other
things, wage and hour issues

Documentation regarding P]aintiff’s job duties and responsibilities

Documents regarding the business operations of Talon Air.

Documentation regarding work that Plaintiff performed for Talon Air.
Documents produced by Plaintiff in this matter.

8. Documents identified in Plaintist Initial Disclosures

C. COMPUTATION OF DAMAGES CLAIMED BY THE DISCLOSING PARTY
N/A

D. INSURANCE AGREEMENTS

N/A

l hereby certify that to the best of my knowledge, information and belief, formed after an

inquiry that was reasonable under the circumstances this disclosure is complete and correct as of

this date.

Dated: Uniondale, New York

October 22, 2018
WESTERMAN BALL EDERER MILLER

ZUCKER & SHARFSTEIN, LLP

By: €"`/

Philip J. Campisi, Jr., Esq.
1201 RXR Plaza

Uniondale, New York 11566
(516) 622-9200

Attorneys for Defendam‘s

TO: Abdul K. Hassan, Esq.
Abdul Hassan Law Group, PLLC
215-28 HillSide Avenue
Queens Village, New York 11427
Attorneyfor Plaintijj"

